124 F.3d 1302
76 Fair Empl.Prac.Cas. (BNA) 1379, 326U.S.App.D.C. 330,7 A.D. Cases 1088
Etim U. AKA, Appellant,v.WASHINGTON HOSPITAL CENTER, Appellee.
No. 96-7089.
United States Court of Appeals,District of Columbia Circuit.
Sept. 5, 1997.

Before EDWARDS, Chief Judge;  WALD, SILBERMAN, WILLIAMS, GINSBURG, SENTELLE, HENDERSON, RANDOLPH, ROGERS, TATEL and GARLAND, Circuit Judges.
ORDER
PER CURIAM.


1
Prior report:  116 F.3d 876.


2
Upon consideration of appellee's Suggestion For Rehearing In Banc, the responses thereto, and the vote by a majority of the judges of the court in regular, active service in favor of the suggestion, it is


3
ORDERED that the suggestion be granted.  This case will be reheard by the court sitting in banc.   The judgment filed herein on June 20, 1997 is vacated.


4
An order governing further proceedings will issue at a later date.